Name: Commission Regulation (EC) No 2418/98 of 9 November 1998 amending Regulation (EC) No 2246/98 on the supply of cereals as food aid
 Type: Regulation
 Subject Matter: economic policy;  foodstuff;  cooperation policy;  Asia and Oceania;  plant product
 Date Published: nan

 EN Official Journal of the European Communities 10. 11. 98L 299/24 COMMISSION REGULATION (EC) No 2418/98 of 9 November 1998 amending Regulation (EC) No 2246/98 on the supply of cereals as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid manage- ment and special operations in support of food security (1), and in particular Article 24(1)(b) thereof, Whereas Commission Regulation (EC) No 2246/98 (2) issued an invitation to tender for the supply, as food aid, of cereals; whereas some of the conditions specified in the Annex to that Regulation should be altered, HAS ADOPTED THIS REGULATION: Article 1 For lot C, the Annex to Regulation (EC) No 2246/98 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 November 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 166, 5. 7. 1996, p. 1. (2) OJ L 282, 20. 10. 1998, p. 7. EN Official Journal of the European Communities10. 11. 98 L 299/25 ANNEX ANNEX LOT A 1. Action No: 49/98 2. Beneficiary (2): WFP (World Food Programme), via Cristoforo Colombo 426, I-00145 Roma tel.: (39 6) 65 13 29 88; fax: 65 13 28 44/3; telex: 626675 WFP I 3. Beneficiarys representative: to be designated by the recipient 4. Country of destination: Yemen 5. Product to be mobilised: common wheat flour 6. Total quantity (tonnes net): 2 500 7. Number of lots: 1 8. Characteristics and quality of the product (3) (5): see OJ C 114, 29.4.1991, p. 1 (II.B(1)(a)) 9. Packaging (7): see OJ C 267, 13.9.1996, p. 1 (2.2.A(1)(d), (2)(d) and B(1)) 10. Labelling or marking (6): see OJ C 114, 29.4.1991, p. 1 (II.B(3))  Language to be used for the markings: English  Supplementary markings:  11. Method of mobilisation of the product: the Community market 12. Specified delivery stage (8): free at port of shipment  fob stowed 13. Alternative delivery stage:  14. (a) Port of shipment:  (b) Loading address:  15. Port of landing:  16. Place of destination:   port or warehouse of transit:   overland transport route:  17. Period or deadline of supply at the specified stage:  first deadline: 23.11  13.12.1998  second deadline: 14.12.1998  3.1.1999 18. Period or deadline of supply at the alternative stage:  first deadline:   second deadline:  19. Deadline for the submission of tenders (12 noon, Brussels time):  first deadline: 3.11.1998  second deadline: 24.11.1998 20. Amount of tendering guarantee: ECU 5 per tonne 21. Address for submission of tenders and tendering guarantees (1): Bureau de laide alimentaire, Attn Mr T. Vestergaard, BÃ ¢timent Loi 130, bureau 7/46, Rue de la Loi/ Wetstraat 200, B-1049 Bruxelles/Brussel telex: 25670 AGREC B; fax: (32 2) 296 70 03/296 70 04 (exclusively) 22. Export refund (4): refund applicable on 30.10.1998, fixed by Commission Regulation (EC) No 2061/98 (OJ L 264, 29.9.1998, p. 42) EN Official Journal of the European Communities 10. 11. 98L 299/26 Notes: (1) Supplementary information: AndrÃ © Debongnie (tel.: (32 2) 295 14 65), Torben Vestergaard (tel.: (32 2) 299 30 50). (2) The supplier shall contact the beneficiary or its representative as soon as possible to establish which consignment documents are required. (3) The supplier shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine-131 levels. (4) Commission Regulation (EC) No 259/98 (OJ L 25, 31.1.1998, p. 39), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that indicated in point 22 of this Annex. The suppliers attention is drawn to the last subparagraph of Article 4(1) of the above Regulation. The photocopy of the export licence shall be sent as soon as the export declaration has been accepted (fax: (32 2) 296 20 05). (5) The supplier shall supply to the beneficiary or its representative, on delivery, the following documents:  phytosanitary certificate. (6) Notwithstanding OJ C 114 of 29.4.1991, point II.B(3)(c) is replaced by the following: the words European Community '. (7) Since the goods may be rebagged, the supplier must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital R'. (8) The second subparagraph of Article 7(6) of Commission Regulation (EC) No 2519/97 (OJ L 346, 17.12.1997, p. 23) does not apply.'